Exhibit 10.3
PetroQuest Energy, Inc.
NONSTATUTORY STOCK OPTION AGREEMENT
Optionee:
1. Grant of Stock Option. As of the Grant Date (identified in Section 18 below),
PetroQuest Energy, Inc., a Delaware corporation (the “Company”), hereby grants a
Nonstatutory Stock Option (the “Option”) to the Optionee (identified above), an
employee of the Company, to purchase the number of shares of the Company’s
common stock, $.001 par value per share (the “Common Stock”), identified in
Section 18 below (the “Shares”), subject to the terms and conditions of this
agreement (the “Agreement”) and the Company’s 1998 Incentive Plan, as Amended
and Restated effective March 16, 2006 (the “Plan”) which is hereby incorporated
herein in its entirety by reference. The Shares, when issued to Optionee upon
the exercise of the Option, shall be fully paid and nonassessable. The Option is
not an “incentive stock option” as defined in Section 422 of the Internal
Revenue Code.
2. Definitions. All capitalized terms used herein shall have the meanings set
forth in the Plan unless otherwise specifically provided herein. Section 18
below sets forth meanings for various capitalized terms used in this Agreement.
3. Option Term. The Option shall commence on the Grant Date (identified in
Section 18 below) and terminate on the date immediately prior to the tenth
(10th) anniversary of the Grant Date. The period during which the Option is in
effect and may be exercised is referred to herein as the “Option Period”.
4. Option Price. The Option Price per Share is identified in Section 18 below.
5. Vesting. The total number of Shares subject to this Option shall vest in
accordance with the Vesting Schedule (identified in Section 18 below). The
Shares may be purchased at any time after they become vested, in whole or in
part, during the Option Period; provided, however, the Option may only be
exercisable to acquire whole Shares. The right of exercise provided herein shall
be cumulative so that if the Option is not exercised to the maximum extent
permissible after vesting, the vested portion of the Option shall be
exercisable, in whole or in part, at any time during the Option Period.
6. Method of Exercise. The Option is exercisable by delivery of a written notice
to the attention of the Secretary of the Company at the address for notices to
the Company provided below, signed by the Optionee, specifying the number of
Shares to be acquired on, and the effective date of, such exercise. The Optionee
may withdraw notice of exercise of this Option, in writing, at any time prior to
the close of business on the business day preceding the proposed exercise date.

 

 



--------------------------------------------------------------------------------



 



7. Method of Payment. The Option Price upon exercise of the Option shall be
payable to the Company in full either: (i) in cash or its equivalent, or
(ii) subject to prior approval by the Committee in its discretion, by tendering
previously acquired Shares having an aggregate Fair Market Value (as defined in
the Plan) at the time of exercise equal to the total Option Price (provided that
the Shares must have been held by the Optionee for at least six (6) months prior
to their tender to satisfy the Option Price), or (iii) subject to prior approval
by the Committee in its discretion, by withholding Shares which otherwise would
be acquired on exercise having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price (as determined pursuant to Section 2.3
of the Plan), or (iv) subject to prior approval by the Committee in its
discretion, by a combination of (i), (ii), and (iii) above. Any payment in
shares of Common Stock shall be effected by the delivery of such shares to the
Secretary of the Company, duly endorsed in blank or accompanied by stock powers
duly executed in blank, together with any other documents as the Secretary may
require. If the payment of the Option Price is remitted partly in Shares, the
balance of the payment of the Option Price shall be paid in either cash,
certified check, bank cashiers’ check, or by wire transfer.
The Committee, in its discretion, may allow (i) a “cashless exercise” as
permitted under Federal Reserve Board’s Regulation T, 12 CFR Part 220 (or its
successor), and subject to applicable securities law restrictions and tax
withholdings, or (ii) any other means of exercise which the Committee, in its
discretion, determines to be consistent with the Plan’s purpose and applicable
law.
As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver to or on behalf of the Optionee, in the
name of the Optionee or other appropriate recipient, Share certificates for the
number of Shares purchased under the Option. Such delivery shall be effected for
all purposes when a stock transfer agent of the Company shall have deposited
such certificates in the United States mail, addressed to Optionee or other
appropriate recipient.
8. Restrictions on Exercise. The Option may not be exercised if the issuance of
such Shares or the method of payment of the consideration for such Shares would
constitute a violation of any applicable federal or state securities or other
laws or regulations, including any such laws or regulations or Company policies
respecting blackout periods, or any rules or regulations of any stock exchange
on which the Common Stock may be listed.
9. Termination of Employment. Voluntary or involuntary termination of Employment
and the death or Disability of Optionee shall affect Optionee’s rights under the
Option as follows:
(a) Termination for Cause. The vested and non-vested portions of the Option
shall expire on 12:01 am. (CST) on the date of termination of Employment and
shall not be exercisable to any extent if Optionee’s Employment with the Company
is terminated for Cause (as defined in the Plan at the time of such termination
of Employment).
(b) Other Involuntary Termination or Voluntary Termination. If Optionee’s
Employment with the Company is terminated for any reason other than for Cause,
retirement, death or Disability (as defined in the Plan at the time of
termination of Employment), then (i) the non-vested portion of the Option shall
immediately expire on the termination date (ii) the vested portion of the Option
shall expire to the extent not exercised within three (3) months after the date
of such termination of Employment. In no event may the Option be exercised by
anyone after the earlier of (i) the expiration of the Option Period or
(ii) three (3) months after termination of Employment.

 

2



--------------------------------------------------------------------------------



 



(c) Death or Disability. If Optionee’s Employment with the Company is terminated
by death or Disability, then the vesting of the Option will be accelerated and
the entire Option shall be 100% vested on the date of termination of Employment
and shall expire 365 calendar days after the date of such termination of
Employment to the extent not exercised by Optionee or, in the case of death, by
the person or persons to whom Optionee’s rights under the Option have passed by
will or by the laws of descent and distribution or, in the case of Disability,
by Optionee’s legal representative. In no event may the Option be exercised by
anyone after the earlier of(i) the expiration of the Option Period or (ii) 365
days after Optionee’s death or termination of Employment due to Disability.
(d) Retirement. In the event of termination due to retirement, the vested
portion of the Option shall expire on the earlier of (A) the Option Period or
(B) three (3) months after the date of retirement, and the unvested portion of
the Option shall expire.
(e) Change of Control. In the event of a “Change in Control” of the Company (as
defined below) the vesting of the Option will be accelerated and the entire
Option shall be 100% vested as of the date immediately preceding a Change in
Control and the Option may be accelerated and the Option shall otherwise be
affected as provided in the Plan at such time. For the purposes of this
Agreement, a “Change in Control” of the Company shall include any event as
defined in the Plan, and the Board has determined that pursuant to
Section 6.7(f) of the Plan, a “Change in Control” of the Company shall also
include any other event that constitutes a “Change in Control” of the Company as
defined in the Optionee’s Termination Agreement with the Company.
10. Independent Legal and Tax Advice. Optionee acknowledges that the Company has
advised Optionee to obtain independent legal and tax advice regarding the grant
and exercise of the Option and the disposition of any Shares acquired thereby.
11. Reorganization of Company. The existence of the Option shall not affect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock ahead of or affecting the Shares or the rights thereof,
or the dissolution or liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.
12. Adjustment of Shares. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving
Company, appropriate adjustments shall be made to the terms and provisions of
this Option as provided in the Plan.

 

3



--------------------------------------------------------------------------------



 



13. No Rights in Shares. Optionee shall have no rights as a stockholder in
respect of the Shares until the Optionee becomes the record holder of such
Shares.
14. Investment Representation. Optionee will enter into such written
representations, warranties and agreements as Company may reasonably request in
order to comply with any federal or state securities law. Moreover, any stock
certificate for any Shares issued to Optionee hereunder may contain a legend
restricting their transferability as determined by the Company in its
discretion. Optionee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Shares
hereunder to comply with any law, rule or regulation that applies to the Shares
subject to the Option.
15. No Guarantee of Employment. The Option shall not confer upon Optionee any
right to continued Employment with the Company or any subsidiary or affiliate
thereof.
16. Withholding of Taxes. This Option is subject to and the Company shall have
the right to take any action as may be necessary or appropriate to satisfy any
federal, state, or local tax withholding obligations, including at the
Committee’s discretion, to make deductions from the number of Shares otherwise
deliverable upon exercise of the Option in an amount sufficient to satisfy
withholding of any federal, state or local taxes required by law.
17. General.
(a) Notices. All notices under this Agreement shall be mailed or delivered by
hand to the parties at their respective addresses set forth beneath their
signatures below or at such other address as may be designated in writing by
either of the parties to one another. Notices shall be effective upon receipt.
(b) Shares Reserved. Company shall at all times during the Option Period reserve
and keep available under the Plan such number of Shares as shall be sufficient
to satisfy the requirements of this Option.
(c) Nontransferability of Option. The Option granted pursuant to this Agreement
is not transferable other than by will, the laws of descent and distribution or
by a qualified domestic relations order (as defined in Section 414(p) of the
Internal Revenue Code). The Option will be exercisable during Optionee’s
lifetime only by Optionee or by Optionee’s legal representative in the event of
Optionee’s Disability. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities, obligations or torts
of Optionee.
(d) Amendment and Termination. No amendment, modification or termination of the
Option or this Agreement shall be made at any time without the written consent
of Optionee and Company.

 

4



--------------------------------------------------------------------------------



 



(e) No Guarantee of Tax Consequences. The Company and the Committee make no
commitment or guarantee that any federal or state tax treatment will apply or be
available to any person eligible for benefits under the Option. The Optionee has
been advised and been provided the opportunity to obtain independent legal and
tax advice regarding the grant and exercise of the Option and the disposition of
any Shares acquired thereby.
(f) Severability. In the event that any provision of this Agreement shall be
held illegal, invalid, or unenforceable for any reason, such provision shall be
fully severable, but shall not affect the remaining provisions of the Agreement,
and the Agreement shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had not been included herein.
(g) Supersedes Prior Agreements. This Agreement shall supersede and replace all
prior agreements and understandings, oral or written, between the Company and
the Optionee regarding the grant of the Options covered hereby.
(h) Governing Law. The Option shall be construed in accordance with the laws of
the State of Louisiana without regard to its conflict of law provisions, to the
extent federal law does not supersede and preempt Louisiana law.
18. Definitions and Other Terms. The following capitalized terms shall have
those meanings set forth opposite them:
(a) Optionee:
(b) Grant Date:
(c) Shares: of the Company’s Common Stock.
(d) Option Price: US $ _____ Dollars ($_____) per Share.
(e) Vesting Schedule: Options for Shares shall vest as follows:

              Date   Options Vesting
 
           

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has, as of                     , 2007 caused
this Agreement to be executed on its behalf by its duly authorized officer, and
Optionee has hereunto executed this Agreement as of the same date.

              PETROQUEST ENERGY, INC.
 
       
 
  By:    
 
       
 
      Charles T. Goodson
 
      Chairman, Chief Executive Officer and President
 
            Address for Notices:
 
            400 E. Kaliste Saloom Road     Suite 6000     Lafayette, Louisiana
70508
 
            OPTIONEE
 
             
 
            Address for Notices:
 
               
 
             
 
             

 

